l . | - dmbold/Noo’sdsn

 

Lies! 4d! bong s44

 

Aysadoid 34} 5! Bulbexyoed sy

 

pros f+ wIS) 97 ly "909 UD ou uBOs
sn“ 49re) wTO) Sout epayos OL
cure gro ia SEAS PAM AMT
“OL

Jou $1 GuiBeyxsed siys ‘Me] Jesapaj JO UOLJEJOIA © aq ABW eSIDIW

 

AJa|OS PAP|ACAT S} PUE g@IAIAS 1B3SOd “SN ayy 4o

o0le-6bzsb Wd ‘Hounasilid

f'gn1Asas |21s0q “S'N @ Alda “ajesal 10}

 

           
 

3 _ BAW GNZ 056
8 sive ALNNOO ANaHOaTIV
> ° ——ay BTLOCL d3 90
a | Ay bs OC], MaaWnN dao
a

Oa SINVN ©

we

Oz

ze

ge

B

wes
vs
maicaaiiasoaa sactatt 2 es aa cit creo: 924, wr wehis EN ae.
EYES eatnencnbgnicgeo cob eitine ca! eee ony RET TTR REAR NNER OE Pe $ < Se en on aaa

  

PPD GSN eS aes oat

ais: SPER Sy

   
  

 

   

“4 TY SSA

    
       

+1000010000Sd

NO

Ajuo o13SaWo(

Z/L 6X Z/L ob :dO
8102 190 dvlda

 

-pauinbes eq Aew joqe| UOHEIRIS
SWO}SNO B ‘A[BUONEWUS}U! PEesN Ue!

»ouljUO Saljddns 49}
x aiqeeae dn >
*QOUBINSU! [BUOIJEUIA}U! PS}

“suoIeul}sep |BuolyeUus
jofew Aue 0} pepnjoul! wONIMOVEL Sc
,xpaljloeds AlaAl[ep JO 8

VIAN
ALIWOTS

‘FOIAUAS TWLSOd PF
SZ1VLS G3LINN k=

     

 

        

 

Sy are ar a aa

Renee

  

Sat?

ee

  
